Case 2:20-cv-10660-SJM-APP ECF No. 24, PageID.196 Filed 04/06/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JOSEPH SALDANA,
                                                  Case No. 2:20-cv-10660
                     Plaintiff,
                                                  HONORABLE STEPHEN J. MURPHY, III
 v.

 TACO BELL #1510,

                     Defendant.
                                          /

                                  OMNIBUS ORDER

      Defendant moved to deem its first requests for admissions ("RFAs") admitted.

ECF 8. The Court denied the motion as moot because the Federal Rules of Civil

Procedure deemed the RFAs admitted as a matter of law. ECF 14, PgID 83. Shortly

after, Defendant moved for summary judgment and claimed that Plaintiff's

admissions meant Plaintiff could not prove its negligence claim. ECF 16, PgID 92–

94. A week later, Plaintiff moved for leave to file late responses to Defendant's RFAs.

ECF 17. Plaintiff also untimely responded to the summary judgment motion, ECF 21,

which Defendant moved to strike, ECF 22. After reviewing the parties' briefs, the

Court will not hold a hearing—it is unnecessary. ECF 23; see E.D. Mich. L.R. 7.1(f).

For the following reasons, the Court will deny the summary judgment motion as

premature and grant leave to file the late responses.

I.    Summary Judgment Motion

      "Before ruling on summary judgment motions, a district judge must afford the

parties adequate time for discovery, in light of the circumstances of the case." Plott v.

                                              1
Case 2:20-cv-10660-SJM-APP ECF No. 24, PageID.197 Filed 04/06/21 Page 2 of 6




Gen. Motors Corp., Packard Elec. Div., 71 F.3d 1190, 1195 (6th Cir. 1995). A summary

judgment motion "may not be granted until a plaintiff has had an opportunity for

discovery." Tucker v. Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784,

788 (6th Cir. 2005). Indeed, summary judgment motions "filed before the close of

discovery [are] often denied as premature in [the Sixth C]ircuit, either on the

opposing party's Rule 56(f) affidavit and request or on the [C]ourt's own initiative

without an explicit request from the opposing party." CLT Logistics v. River W.

Brands, 777 F. Supp. 2d 1052, 1076 (E.D. Mich. 2011) (quoting Wells v. Corp.

Accounts Receivable, 683 F. Supp. 2d 600, 602 (W.D. Mich. 2010)) (emphasis added);

see also Dixon v. Grand Trunk W. R.R. Co., 259 F. Supp. 3d 702, 711 (E.D. Mich. 2016)

(Murphy, J.) (noting that the Court denied a summary judgment motion as premature

when the motion was filed before the discovery deadline).

       The Court will deny summary judgment as premature because the parties had

well over a month of additional discovery when Defendant moved for summary

judgment. ECF 7, PgID 43. The parties also represented in a joint status report—

twelve days after the summary judgment motion was filed—that they would need to

extend discovery until February 28, 2021. ECF 19, PgID 162. Because the parties

requested several more months of discovery after Defendant moved for summary

judgment, the Court will, on its own initiative, deny the partial summary judgment

motion as premature. See CLT Logistics, 777 F. Supp. 2d at 1076. Defendant may

refile a second summary judgment motion after the discovery deadline. E.D. Mich.

L.R. 7.1(b)(2).



                                         2
Case 2:20-cv-10660-SJM-APP ECF No. 24, PageID.198 Filed 04/06/21 Page 3 of 6




II.   Motion for Leave to File Late Responses

      Federal Rule of Civil Procedure 36(b) allows a party to amend a response to an

RFA if two prongs are satisfied. First, the amendment must "promote the

presentation of the merits of the action[.]" Fed. R. Civ. P. 36(b). And second, the

amendment must not "prejudice the requesting party in maintaining or defending the

action on the merits." Id. In other words, an amendment must not prejudice

Defendant's defense of the case on the merits. Because both prongs are met here, the

Court will grant Plaintiff leave to amend.

      "The first prong . . . is satisfied 'when upholding the admission would

practically eliminate any presentation on the merits of the case.'" Clark v. Johnston,

413 F. App'x 804, 818 (6th Cir. 2011) (internal quotation omitted). If the Court upheld

the admission here, then the Court will not hear the merits of the case. One

admission, for example, stated that Plaintiff did not suffer any injuries during the

incident. ECF 17, PgID 174. Put simply, the admission would doom Plaintiff's

negligence case because Plaintiff cannot "establish a prima facie case of negligence

under Michigan premises liability law" without offering any evidence of damages.

Hall v. IKEA Prop. Inc., 171 F. Supp. 3d 634, 640–41 (E.D. Mich. 2016) (quotation

omitted).

      As far as the second prong of the test, "the prejudice contemplated is not simply

that the party who initially obtained the admission will now have to convince the

factfinder of its truth; it relates to special difficulties a party may face caused by a

sudden need to obtain evidence upon withdrawal or amendment of an admission."



                                             3
Case 2:20-cv-10660-SJM-APP ECF No. 24, PageID.199 Filed 04/06/21 Page 4 of 6




Clark, 413 F. App'x at 818 (cleaned up). And the amendment here would not prejudice

Defendant for four reasons. First, Defendant moved for summary judgment before

discovery ended. Thus, Defendant still had time to obtain discovery to prove that

Plaintiff did not suffer any injuries. Second, since then Defendant has received

discovery about Plaintiff's medical reports, which presumably show the extent of

Plaintiff's injuries, if any. ECF 19, PgID 162. Third, because the Court will extend

the discovery deadline, Defendant may obtain more evidence to assist its case. And

fourth, the Court has granted Defendant leave to file a second summary judgment

motion. In all, both prongs are met, and the Court will grant Plaintiff leave to file late

responses to Defendant's first RFAs.

III.   Case Management

       Before issuing a new scheduling order, the Court will grant the motion to strike

Plaintiff's untimely response to the summary judgment motion. ECF 21 (Plaintiff's

response), 22 (motion to strike). Plaintiff responded to the summary judgment motion

nearly a month after Defendant moved for summary judgment. ECF 21. Local Rule

7.1(e)(1)(B) requires a response to a summary judgment to "be filed within 21 days

after service of the motion." Thus, Plaintiff's response was untimely, and the Court

will strike the response for not complying with local rules.

       Last, because discovery passed and the parties asked to extend discovery, ECF

19, PgID 163, the Court will extend discovery until June 4, 2021. The Court will also

extend the dispositive motions deadline until July 9, 2021. And the final pretrial

conference and trial dates are adjourned until further notice.



                                            4
Case 2:20-cv-10660-SJM-APP ECF No. 24, PageID.200 Filed 04/06/21 Page 5 of 6




      WHEREFORE, it is hereby ORDERED that Defendant's summary judgment

motion [16] is DENIED.

      IT IS FURTHER ORDERED that Defendant is GRANTED leave to file a

second summary judgment motion.

      IT IS FURTHER ORDERED that Plaintiff's motion for leave to file late

responses to Defendant's requests to admit [17] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff must FILE his responses to

Defendant's requests for admit no later than April 13, 2021.

      IT IS FURTHER ORDERED that the motion to strike [22] is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff's response to the summary

judgment motion [21] is STRICKEN.

      IT IS FURTHER ORDERED that the discovery deadline is EXTENDED

until June 4, 2021.

      IT IS FURTHER ORDERED that the dispositive motions deadline is

EXTENDED until July 9, 2021.

      IT IS FURTHER ORDERED that the final pretrial conference and trial

dates are ADJOURNED.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: April 6, 2021




                                         5
Case 2:20-cv-10660-SJM-APP ECF No. 24, PageID.201 Filed 04/06/21 Page 6 of 6




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 6, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         6
